Citation Nr: 0502069	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1975, and from July 1977 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  As additional development is 
necessary prior to appellate review of the issue on appeal, 
the case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearings at the RO before the undersigned Acting 
Veterans Law Judge (VLJ) in July 2004.  A copy of the hearing 
transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issue on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A review of the record does not show that the veteran has 
been notified via letter or otherwise as to the information 
and evidence needed to show his entitlement to the claim on 
appeal; about the information and evidence not of record that 
is necessary to substantiate his claim; about the information 
and evidence that VA will seek to provide; and about the 
information and evidence the claimant is expected to provide.  
More importantly, the veteran has not been requested or told 
to provide any evidence in his possession that pertains to 
his claim.  

In addition, it appears there may be outstanding private 
and/or VA medical records which may support the appellant's 
claim on appeal, which need to be obtained and incorporated 
into the claims file.  Specifically, during the July 2004 
hearing, the veteran and his brother testified that the 
veteran is currently receiving Social Security Administration 
(SSA) disability benefits, that the veteran is currently 
receiving treatment at the Columbia VA Medical Center, and 
that he was treated at the Fort Hamilton Hospital following 
the veteran's discharge from service.  As such, the RO should 
assist the veteran with this matter.

Furthermore, during the hearing, the veteran's brother 
testified that following the veteran's discharge from 
service, the police contacted his mother to notify them that 
the veteran was being kept for misbehavior and that he was at 
the police station naked.  It appears a police report was 
issued following this incident, and thus, the veteran should 
be given the opportunity to submit this evidence.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is whether new and material evidence has 
been presented to reopen a previously-
denied claim of entitlement to service 
connection for a psychiatric disorder) 
that all notification requirements set 
forth at 38 U.S.C.A. § 5103A (West 2002) 
and C.F.R. § 3.159 (2004); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to warrant a grant of the 
claim on appeal; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim, including any relevant 
police reports as discussed above.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since his 
discharge from service to the present, in 
particular during the one year following 
his discharge from service, and who 
possess records relevant to the claim on 
appeal.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since his discharge from 
service to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Columbia VAMC.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award disability benefits to the 
veteran, per the veteran's testimony 
during the July 2004 hearing before the 
undersigned Acting Veterans Law Judge.  
In addition, the RO should obtain and 
associate with the claims file the 
veteran's treatment records from the 
Fort Hamilton Hospital following his 
discharge from service.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of whether new and material evidence has 
been presented to reopen a previously-
denied claim of entitlement to service 
connection for a psychiatric disorder.  
To this end, the RO should consider all 
evidence received pursuant to the remand 
instructions.  If the RO finds that an 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




